 



Exhibit 10.2

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT (EMPLOYEE)

 

This Performance Stock Unit Award Agreement (“Agreement”) has been entered into
as of the __________ day of ________, 20__, between Hurco Companies, Inc., an
Indiana corporation (the “Company”), and __________ (“Participant”), an employee
of the Company or one of the Company’s subsidiaries pursuant to the Company’s
2016 Equity Incentive Plan (the “Plan”).

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have
their meanings set forth in the Plan;

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has granted to Participant a Performance-Based Compensation
Stock Unit Award pursuant to the terms and conditions as provided in the Plan
and this Agreement; and

 

WHEREAS, the Company and Participant desire to set forth the terms and
conditions of the award.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and Participant agree as follows:

 

1.          Grant of Award. Subject to the terms and conditions stated in the
Plan and this Agreement, the Committee hereby grants to Participant a
Performance-Based Compensation Stock Unit Award of a target number of __________
Stock Units (the “Performance Units”), with the actual number of Performance
Units to be received under this award to depend on the attainment of performance
goals set forth herein. Without limitation of the applicability of the other
terms of the Plan to the award of Performance Units hereunder, Section 16 of the
Plan will be applicable to the Performance Units and such Performance Units
shall be considered Performance-Based Compensation as set forth in the Plan.
Each Performance Unit is a book-keeping entry that represents an unfunded,
unsecured right to receive one share of the Company’s common stock (“Common
Stock”), subject to the terms and conditions stated in the Plan and this
Agreement, including without limitation the attainment of the performance goals
set forth herein. The date of this grant is _______ , 20___.

 

2.          Representations of Participant. Participant hereby (a) accepts the
award of Performance Units described in paragraph 1 hereof, and (b) agrees that
the Performance Units will be credited to an account in his or her name
maintained by the Company, which account will be unfunded and maintained for
book-keeping purposes only, with the Performance Units simply representing an
unfunded and unsecured obligation of the Company.

 

3.          Performance Goals and Performance Period. Subject to the terms of
the Plan and this Agreement, the Performance Units held by Participant shall be
earned and vest only to the extent that the Committee certifies the degree to
which the performance goals established as specified in Attachment A to this
Agreement are attained or otherwise satisfied within the period of time set
forth in Attachment A as the “Performance Period” and as to the number of
Performance Units that have been earned and vested accordingly.

 

 1 

 

  

4.          Settlement. If and to the extent that the Committee certifies in
writing that the performance goals have been attained or otherwise satisfied
with respect to the Performance Period and as to the applicable number of
Performance Units that have been earned and vested in accordance with Attachment
A, the Company shall, as soon as practicable (but no later than the 15th day of
the third month following the end of the calendar year in which the Performance
Period ends), cause to be issued and delivered to Participant, or to his or her
designated beneficiary, one share of Common Stock in payment and settlement of
each vested Performance Unit. Delivery of the shares shall be effected by the
issuance of a stock certificate, by an appropriate entry in the stock register
maintained by the Company’s transfer agent with a notice of issuance provided,
or by the electronic delivery of the shares to a designated broker account,
shall be subject to satisfaction of withholding tax obligations as provided in
paragraph 8 and compliance with all applicable legal requirements as provided in
the Plan, and shall be in complete satisfaction and settlement of such vested
Performance Units.

 

5.          Restrictions Applicable to the Performance Units. Except as
otherwise provided in this Agreement, the Plan, or the Company’s Stock Ownership
Policy, Participant may not sell, assign, transfer, pledge or otherwise dispose
of or encumber any of the Performance Units, or any interest therein or the
shares underlying the Performance Units, until the Performance Units have vested
in accordance with this Agreement. Any purported sale, assignment, transfer,
pledge or other disposition or encumbrance in violation of this Agreement or the
Plan will be void and of no effect.

 

6.          Rights of Shareholder; Share Dividends. Participant will not have
any rights of a holder of Common Stock with respect to the Performance Units
(including any voting rights or rights with respect to cash dividends paid by
the Company) unless and until shares of Common Stock are issued to Participant
as provided in paragraph 4. Stock dividends and shares issued as a result of any
stock-split, if any, issued with respect to the Performance Units shall be
treated as additional Performance Units and shall be subject to the same
restrictions and other terms and conditions that apply with respect to, and
shall vest or be forfeited at the same time as, the Performance Units with
respect to which such stock dividends or shares are issued.

 

7.          Forfeiture. Except as provided in the Plan or by the Committee, in
its sole discretion, upon termination of service with the Company or one of its
subsidiaries prior to the end of the Performance Period, Participant shall
forfeit all unvested Performance Units, and shall not receive any compensation
for such forfeited Performance Units. Further, any Performance Units that do not
vest as a result of the applicable performance goals not being attained shall be
forfeited.

 

8.          Withholding. Prior to delivery of any shares of Common Stock
pursuant to the vesting of any Performance Units, the Company has the right and
power to deduct or withhold, or permit Participant to remit to the Company, an
amount (including an amount of shares of Common Stock) sufficient to satisfy all
applicable tax withholding requirements , as set forth in the Plan.

 

9.          Qualification of Rights. Neither this Agreement nor the existence of
the award shall be construed as giving Participant any right to be retained as
an employee of the Company or any of its subsidiaries.

 

10.        Plan Controlling and Committee Determinations. The terms and
conditions set forth in this Agreement are subject in all respects to the terms
and conditions of the Plan, which are controlling. All determinations and
interpretations of the Committee (including the determination as to whether the
performance goals have been achieved for the Performance Period) shall be
binding and conclusive upon Participant and his or her legal representatives.

 

11.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana (without regard to any
applicable principles of conflicts of law that might require the application of
another jurisdiction’s laws).

 

 2 

 

 

12.        Notices. All notices and other communications required or permitted
under this Agreement shall be written and shall be delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Indianapolis, Indiana, and if to Participant or his or her successor,
to the address last furnished by Participant to the Company. Each notice and
communication shall be deemed to have been given when received by the Company or
Participant.

 

13.        No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

14.        Recoupment. Any rights, payments and benefits Participant may receive
hereunder shall be subject to repayment or forfeiture pursuant to the Company’s
policy on recoupment or recovery of incentive compensation, as in effect from
time to time, and all laws and listing standards related to the recoupment or
recovery of incentive compensation, all to the extent determined by the Company
in its discretion to be applicable to Participant. This paragraph 14 shall not
be the Company’s exclusive remedy with respect to such matters.

 

15.        Miscellaneous. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which, taken
together, shall constitute one and the same instrument. This Agreement was
negotiated by the parties hereto, each of which had the opportunity to engage
legal counsel, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
not apply to any construction or interpretation hereof. This Agreement
supersedes all prior agreements, whether written or oral, between the parties
with respect to its subject matter and, together with the Plan, constitutes a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement shall be binding
upon, and shall be enforceable by and inure solely to the benefit of, the
parties hereto and their respective permitted successors and assigns.

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first written above.

 

  HURCO COMPANIES, INC.         By:       Name:     Title:           Participant

 

 3 

 

 

ATTACHMENT A

TO

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

The performance period for the Performance Units (the “Performance Period”)
shall commence on ____________, 20_____ and end on _________, 20_______. The
Performance Units shall be earned and vest, and be paid in shares of Common
Stock, as follows:

 

(a)________ of the target number of Performance Units as set forth in paragraph
1 of the Agreement shall be “Target TSR Performance Units.” The actual number of
Performance Units to be earned and paid (the “TSR Performance Units Payout”)
with respect to this metric shall be determined in accordance with the following
formula: TSR Performance Units Payout = TSR Payout Factor x Target TSR
Performance Units. The “TSR Payout Factor” is based on the Company’s Total
Shareholder Return (defined and measured as described below, the “TSR”) for the
Performance Period relative to the TSR for each company in the Peer Group (as
defined below), determined in accordance with the following table:

 

If the Company’s TSR rank   TSR Payout Factor (% of against the Peer Group is  
Target TSR Performance Units)       at the 30th percentile (Threshold)   50%    
  at the 55th percentile (Target)   100%       at the 90th percentile or more
(Maximum)   200%

 

The TSR Payout Factor shall be interpolated on a straight-line basis between the
percentile levels in the above table, but no amounts will be payable if the
Company’s TSR rank against the Peer Group is below the Threshold level.

 

In the event that the Company’s TSR for the Performance Period is a negative
number, then the TSR Payout Factor shall not exceed 100%, even if the Company’s
TSR rank against the Peer Group is greater than the 55th percentile.

 

The term “Total Shareholder Return” for a particular Performance Period means
the rate of return (expressed as a percentage) achieved with respect to the
Company’s Common Stock and the common stock of each company in the Peer Group
for such Performance Period. Total Shareholder Return over the Performance
Period shall be calculated in accordance with the following formula:

 

((Final Price + all cash dividends paid during the Performance Period)/Initial
Price) – 1

 

(1) “Final Price” shall mean the average of the closing prices of the applicable
company’s common stock for the final thirty trading days of the Performance
Period.

 

(2) “Initial Price” shall mean the average of the closing prices of the
applicable company’s common stock for the last thirty trading days preceding the
beginning of the Performance Period.

 

 4 

 

 

If the Company or a member of the Peer Group splits its stock or pays a stock
dividend, such company’s TSR will be adjusted for the stock split or stock
dividend.

 

The term “Peer Group” means the companies listed on Attachment B, subject to the
following adjustments:

 

(i) If a member of the Peer Group is acquired by another company, the acquired
Peer Group company will be removed from the Peer Group for the entire
Performance Period.

 

(ii) If a member of the Peer Group sells, spins-off, or disposes of a portion of
its business, then such Peer Group company will remain in the Peer Group for the
Performance Period unless such sale, spin-off or disposition results in the
disposition of more than 50% of such company’s total assets during the
Performance Period.

 

(iii) If a member of the Peer Group acquires another company, the acquiring Peer
Group company will remain in the Peer Group for the Performance Period.

 

(iv) If a member of the Peer Group is delisted on all major stock exchanges,
such delisted company will be removed from the Peer Group for the entire
Performance Period.

 

(v) Members of the Peer Group that file for bankruptcy, liquidation or similar
reorganization during the Performance Period will remain in the Peer Group,
positioned below the lowest performing non-bankrupt member of the Peer Group.

 

In addition, the Compensation Committee shall have the authority to make other
appropriate adjustments in response to a change in circumstances that results in
a member of the Peer Group no longer satisfying the criteria for which such
member was originally selected.

 

(a)_______ of the target number of Performance Units as set forth in paragraph 1
of the Agreement shall be “Target ROIC Performance Units.” The actual number of
Performance Units to be earned and paid (the “ROIC Performance Units Payout”)
with respect to this metric shall be determined in accordance with the following
formula: ROIC Performance Units Payout = ROIC Payout Factor x Target ROIC
Performance Units.

 

The “ROIC Payout Factor” is based on the Company’s Average Return on Invested
Capital (“Average ROIC”) (defined and measured as described below) and shall be
determined in accordance with the following table:

 

    ROIC Payout Factor (% of Average ROIC   Target ROIC Performance Units)      
7% (Threshold)   50%       9% (Target)   100%       13% (Maximum)   200%

 

The ROIC Payout Factor shall be interpolated on a straight-line basis between
the Average ROIC levels in the above table, but no amounts will be payable if
the Average ROIC is below the Threshold level.

 

 5 

 

 

The term “Average ROIC” for a particular Performance Period shall mean the
average of the ROIC (as defined below) in each of the fiscal years in the
Performance Period, and ROIC means the percentage calculated as net operating
profit after tax divided by invested capital. Invested capital is calculated as
the average shareholders’ equity for the year plus long-term debt.

 

“ROIC” and “Average ROIC” may be hereafter adjusted by the Committee to exclude
the effects of unanticipated material transactions or events such as
acquisitions, divestitures, accounting changes, restructurings and special
charges or gains (determined according to objective criteria established by the
Committee), but only to the extent permitted by Code Section 162(m).

 

 6 

 